DETAILED ACTION
Response to Amendment
1.	 Applicant’s amendment and response, submitted February 18, 2022, has been reviewed by the examiner and entered of record in the file. Claims 4-10, 12, 13 and 15-20 are amended, and claim 21 is newly added.
2.	Claims 1-21 are present in the application, and are under examination in this office action. Species of stains other than atorvastatin remain withdrawn from consideration as directed to non-elected species.

Information Disclosure Statement
3.	The information disclosure statement (IDS), submitted on February 18, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 4-10, 12, 13 and 15-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	In view of the amendment to claim 4 deleting the recitation of “preferably not more than 45 minutes after the onset of ischemia, more preferably not more than 30 minutes after the onset of ischemia, more preferably not more than 20 minutes after the onset of ischemia, more preferably not more than 15 minutes after the onset of ischemia,” the previous indefiniteness rejection is withdrawn.
7.	In view of the amendment to claim 5 deleting the recitation of “preferably at least 20 minutes prior to reperfusion, more preferably at least 30 minutes prior to reperfusion, more preferably at least 45 minutes prior to reperfusion,” the previous indefiniteness rejection is withdrawn.
8.	In view of the amendment to claim 6 deleting the recitation of “wherein, preferably, the compound is selected from the group consisting of atorvastatin, the -hydroxy acid form of simvastatin, simvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin and rosuvastatin, wherein, more preferably, the compound is atorvastatin (formula I) or the b-hydroxy acid form of simvastatin of formula II, wherein, most preferably, the compound is atoravastatin (formula I) or the (3-hydroxy acid form of simvastatin of formula III:…,” the previous indefiniteness rejection is withdrawn.
9.	In view of the amendment to claim 7 deleting the recitation of “preferably from 0.2 to 0.8 mg/kg body weight,” the previous indefiniteness rejection is withdrawn.
10.	In view of the amendments to claims 8 and 20 deleting the recitations of “wherein, preferably, the ischemia is produced in the heart,” the previous indefiniteness rejections are withdrawn.
11.	In view of the amendments to claims 9 and 19 deleting the recitations of “wherein, preferably, the ischemia is related to ST-elevated myocardial infarction, non-ST-elevated myocardial infarction or unstable angina,” the previous indefiniteness rejections are withdrawn.
12.	In view of the amendments to claim 10 deleting the recitation of “(preferably through necrosis and/or apoptosis, more preferably through necrosis),” the previous indefiniteness rejection is withdrawn.
13.	In view of the amendments to claims 12 and 18 deleting the recitations of “preferably a reduction of myocardial damage,” and “preferably due to cell death triggered by ischemia,” and “preferably in leukocytes,” and “preferably triggered by ischemia,” the previous indefiniteness rejections are withdrawn.
14.	In view of the amendments to claims 13 and 17 deleting the recitations of “preferably in post-ischemic cardiac tissue,” the previous indefiniteness rejection is withdrawn.
15.	In view of the amendments to claims 15 and 16 deleting the recitations of “wherein, preferably said dyslipidemia is hypercholesterolemia,” the previous indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Vilahur et al., WO 2015181216 A1 in view of Wu et al (BMC Nephrology 2014), as evidenced by https://www.merckmanuals.com/professional/endocrine-and-metabolic-disorders/lipid-disorders/dyslipidemia (hereafter referred to as “MerckManuals.com”).
	New claim 21 is added to the rejection.
	Claim 1 is directed to a method for the prevention and/or reduction of ischemia-related damage in a subject, comprising administration of a compound that is a statin (more specifically, atorvastatin (claim 6)) to the subject by intravenous administration after the onset of ischemia, but prior to reperfusion, wherein the compound is to be administered as early as possible after the onset of ischemia, in a single dose (claim 3). Claim 2 is drawn to the method of claim 1 and limits wherein ischemia-related damage is the damage caused by ischemia during the ischemic period after the onset of ischemia, but prior to reperfusion. Claim 4 is drawn to claim 1, and limits wherein the compound is administered not more than 60 minutes after the onset of ischemia.  Claim 5 is drawn to claim 1 and limits wherein the compound is administered at least 15 minutes prior to reperfusion. Claim 7 is drawn to claim 1 and limits wherein the compound is administered at a dosage in the range of from 0.1 to 1 mg/kg body weight. Claim 14 is drawn to claim 1 and limits wherein the subject is human. 

	Vilahur et al. disclose a method of prevention or treatment of ischemia/ reperfusion-related damage in a subject, wherein treatment comprises preventing or lessening (i.e. reducing) ischemia/reperfusion injury or damage in a subject (page 13 at lines 5-15). Vilahur et al. teach the intravenous administration of a statin, specifically simvastatin, in Example 1 (pages 56-70), to a subject during ischemia prior to reperfusion (page 4, lines 29-31 through page 5, lines 1-5). Vilahur et al. teach that the subject to be treated is a mammalian subject, preferably a human, (page 12, lines 30-31 through page 13, lines 1-4), and teach intravenous dosage of from 0.1 to 1 mg/kg body weight (page 34 at lines 9-11), preferably at least 15 minutes prior to reperfusion (page 39 at lies 22-26). 
	As such, Vilahur et al. disclose a method of prevention and/or reduction of ischemia/ reperfusion-related damage in a subject, comprising intravenous administration of simvastatin to a subject after onset of ischemia and prior to reperfusion, but do not explicitly disclose the administration of atorvastatin to a subject in need thereof as early as possible after the onset of ischemia. 
Although Vilahur et al. do not specifically disclose an embodiment comprising the administration of atorvastatin, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus of preferred statins disclosed by Vilahur et al in Table 1 (pages 15-16) comprises only nine compounds, the skilled artisan would have immediately envisaged selecting atorvastatin as the statin for the prevention and/or reduction of ischemia/ reperfusion-related damage in a subject.
	Wu et al. teach that administration of atorvastatin 30 minutes after the onset of ischemia mitigated the course of ischemic acute renal failure (ARF) in rats by significantly ameliorating post-ischemic acute tubular necrosis and considerably limiting the structural damage after ischemia (page 6, under “Discussion,” bottom of left column through right column). Based on the teaching of Wu et al., one skilled in the art would reasonably predict that administering atorvastatin to a subject in need thereof 30 minutes after the onset of ischemia would result in the successful prevention or reduction of ischemia-related damage in said subject. Since administering a statin to a subject following the onset of ischemia is a well-known process, optimization of variables of said process such as route of administration would be obvious to one skilled in the art.  
	Regarding the limitation “as early as possible after the onset of ischemia,” the timing of statin administration following onset of ischemia is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal time of administration in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Wu et al. enable the administration of atorvastatin 30 minutes after onset of ischemia, which is within the scope of “not more than 60 minutes after the onset of ischemia” as required by claim 4.
	As such, claims 1-7 and 14 are prima facie obvious.

	 Claims 8 and 20 are drawn to claim 1 and limit wherein the ischemia is produced in a tissue or organ selected from the group consisting of heart, brain, kidney, intestine, pancreas, liver, lung, skeletal muscle and combinations thereof. 
	Vilahur et al. additionally discuss wherein the ischemia/reperfusion injury to be prevented or treated occurs in a tissue or organ of the subject, wherein organs include heart, brain, kidney, intestine, pancreas, liver, lung, skeletal muscle (page 49 at lines 10-15).  
	As such, claims 8 and 20 are prima facie obvious.

	Claims 9 and 19 are drawn to claim 1 and limit wherein the cause of the ischemia-related damage is due to an ischemia caused by atherosclerosis, thrombosis, thromboembolism, lipid-embolism, bleeding, stent, surgery, angioplasty, bypass surgery, organ transplantation, stress-induced cardiomyopathy (Takotsubo syndrome), vasoconstriction, ST-elevated myocardial infarction, non-ST-elevated myocardial infarction, unstable angina, or a combination of two or more of these. 
	Vilahur teaches wherein the ischemia/reperfusion damage is due to atherosclerosis, thrombosis, thromboembolism, lipid-embolism, bleeding, stent, surgery, angioplasty, bypass surgery, organ transplantation, myocardial infarction, or a combination thereof (page 10, lines 12-21).
	As such, claims 9 and 19 are prima facie obvious.

	Claim 10 is drawn to claim 1 and limits wherein the ischemia-related damage consists of myocyte cell death or damage caused by intracellular pH acidification due to ischemia and/or damage caused by an inflammatory response due to ischemia.  
	Vilahur et al. additionally teach wherein the ischemia-related damage consists of myocyte cell death, “[t]he accumulation of excess lipid within cardiomyocytes may lead to the production of toxic lipid intermediates, which can induce cell death,” (page 49 at lines 4-5).
	As such, claim 10 is prima facie obvious.

 	Claims 13 and 17 are drawn to claim 1 and limit wherein the prevention/ reduction of ischemia-related damage comprises or consists of a reduction in scar size in the post-ischemic tissue. 
	Vilahur et al. additionally teach wherein the administration of simvastatin favors reparative scar formation in post-ischemic tissue, (page 66 at lines 11-31 through page 67, lines 1-16).
	As such, claims 13 and 17 are prima facie obvious.

	Claims 15 and 16 are drawn to claim 1 and limit wherein the subject suffers from dyslipidemia.
	  Vilahur et al. additionally teach the administration of simvastatin intravenously 15 min prior to reperfusion in a swine model of diet-induced hypercholesterolemia on page 68 at lines 5-15 (hypercholesterolemia is a type of dyslipidemia, evidenced by MerckManuals.com at page 1, under “Classification of Dyslipidemia”).  
	As such, claims 15 and 16 are prima facie obvious.

	Claim 11 is drawn to claim 1 and limits wherein the ischemia-related damage comprises or consists of damage to myofibrils caused by intracellular proteases which causes hypercontracture and/or contracture brand necrosis. 
	Claims 12 and 18 are drawn to claim 1 and limit wherein the prevention/ reduction of ischemia-related damage comprises a reduction of infarct size caused by ischemia, and/or wherein the prevention/ reduction of ischemia-related damage leads to a reduction of tissue damage due to cell death triggered by ischemia/reperfusion, and/or wherein the prevention/reduction of ischemia-related damage comprises or consists of a prevention or reduction of the inflammatory response in the ischemic tissue/ organ, and/or wherein the prevention/reduction of ischemia-related damage comprises or consists of the reduction of the inflammatory response in blood cells.
	Claims 11, 12 and 18 are drafted in terms of the intended benefits of the prevention/reduction of ischemia-related damage following administration of the recited statin. However, a claimed method may be obvious because it was suggested by, or similar to, a prior art method even though a particular benefit of the claimed method asserted by Applicant is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the benefits of the prevention/reduction of ischemia-related damage is considered a latent property of the administration of  the statins disclosed by Vilahur et al and Wu et al and the alleged unexpected result(s) do not confer patentability. 
	As such, claims 11, 12 and 18 are prima facie obvious.

	Claim 21 is drawn to claim 1, and limits wherein the stain is administered not more than 15 minutes after the onset of ischemia.
	Vilahur et al. in view of Wu et al. suggest the administration of atorvastatin 30 minutes after onset of ischemia. As stated above, the timing of statin administration following onset of ischemia is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal time of administration in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Thus, one skilled in the art seeking  improved prevention or reduction of damage caused by ischemia in a subject in need thereof would have chosen to optimize the time of administration following the onset of ischemia to not more than 15 minutes following said onset (reasonably suggested by administration 30 minutes after the onset of ischemia as taught by Wu et al.).
	As such, claim 21 is prima facie obvious.
	
Response to Arguments
18.	Applicant traverses the obviousness rejection, and argues the following points:
(i)	Applicant submits that the rejection is premised on an incorrect conflation of ischemia and reperfusion.  
	Applicant argues that ischemia and reperfusion are distinct processes, i.e., "ischemia" refers to a condition that may occur in any organ or tissue that is suffering a lack of oxygen supply and/or metabolite supply, while "reperfusion" refers to the restoration of blood flow to the ischemic tissue, such that in ischemia/ reperfusion damage, there are two components: 1) the damage induced by ischemia and 2) the damage induced by reperfusion. 
		Applicant argues that the rejection is improper as the examiner incorrectly 	interpreted the cited art, i.e., Applicant alleges that despite the title of Vilahur, 	"Prevention and/or 	Treatment of Ischemia/Reperfusion Injury", the teaching of 	Vilahur is limited to treatment/prevention of damage induced by reperfusion 	only. Applicant refers to the definition provided by Vilahur: the terms ischemia/ 	reperfusion injury" and "ischemia/ reperfusion damage" refer to "organ or tissue 	damage caused when blood supply returns to the organ or tissue after a period of 	ischemia” (page 9, line 21). Applicant contends that the single example provided 	by Vilahur teaches administration of simvastatin long after ischemia (75 minutes) 	and only 15 minutes prior to reperfusion. 
		Applicant submits that "ischemia-related damage" recited in the 	instant claims is distinct from "ischemia/reperfusion injury" disclosed by 	Vilahur. Applicant contends that Vilahur does not teach treatment of ischemia-	related damage independently from reperfusion-related damage. Applicant 	argues that the instant Specification discloses that ischemia-related damage 	refers to "organ or tissue damage caused due to insufficient blood supply to the 	organ or tissue during a period of ischemia before the onset of reperfusion," 	(Specification, page 12). Applicant argues that the ischemia-related 	component 	of the damage can be treated independently of potential reperfusion damage if 	the claimed treatment is 10047922.1Application No.: 16/498,81311 Docket No.: H0075.70270US00Amendment dated February 18, 2022Reply to Office Action of August 19, 2021provided as early as possible after the onset of ischemia: 	“[f]or example, ischemia was induced in pigs,  and a statin administered 15 	minutes after onset. No reperfusion was carried out, but administration of 	the 	statin nonetheless reduced ischemia-related damage, as evidenced by several 	markers. See Application, Example 2, Figure 2. In rats, ischemia was induced, 	and a statin administered 15 minutes after onset. No reperfusion was carried out, 	but statin administration resulted in lower oxidative damage. See Application, 	Example 4, Figure 4. In another study, ischemia was induced in rats for 30 days. 	Even after this prolonged period without reperfusion, the administration still 	resulted in advantageous effects. See Application, Example 11, Figure 11.”
	Applicant argues that because Vilahur teaches administering simvastatin 75 minutes after ischemia, Vilahur does not teach prevention of ischemia-related damage, and one of ordinary skill in the art would not be able to “conclusively attribute the observed results to treatment of ischemia, reperfusion, or a combination thereof” (page 11 of Remarks).
		
Applicant's arguments have been fully considered but they are not persuasive. Regarding Applicant’s allegation that "ischemia-related damage" as recited in the instant claims is distinct from the "ischemia/reperfusion injury" disclosed by Vilahur,  the examiner directs Applicant’s attention to page 9, lines 21-30 through page 10, lines 1-3 of Vilahur: “Ischemia/reperfusion injury is characterized biochemically by a depletion of oxygen during an ischemic event followed by reoxygenation and the concomitant generation of reactive oxygen species during reperfusion.  The injury that occurs with ischemia/reperfusion is the result of the interaction between the substance that accumulate during ischemia and those that are delivered on reperfusion,” [emphasis added].
	Thus, "ischemia/reperfusion injury" as disclosed by Vilahur embraces damage induced by ischemia.
	Additionally, the examiner notes that Vilahur defines “treatment” as embracing prevention of ischemia/ reperfusion injury:
       
    PNG
    media_image1.png
    339
    661
    media_image1.png
    Greyscale

(page 13, lines 5-15), such that the methods taught by Vilahur embrace prevention and/or reduction of damage induced by ischemia.
	Applicant focuses on Example 1 of Vilahur, i.e., wherein simvastatin is administered 75 minutes after ischemia which allegedly does not constitute a teaching of prevention of ischemia-related damage.  However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…" In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

	(ii)	Applicant contends that Wu similarly does not distinguish treatment 	of ischemia- and reperfusion-related damage and, as such, does not cure the 	deficiency of Vilahur.  
		Applicant argues that while Wu discloses administration of atorvastatin 	30 minutes after onset of ischemia and 30 minutes prior to reperfusion in rats, 	said administration is intraperitoneal (rather than intravenous administration). 

Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the test for obviousness is the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Wu enables the administration of atorvastatin 30 minutes after onset of ischemia and 30 minutes prior to reperfusion.  Optimizing the route of administration would be routine to one skilled in the art. Thus one skilled in the art would reasonably predict that administering atorvastatin to a subject in need thereof 30 minutes after the onset of ischemia would result in the successful prevention or reduction of ischemia-related damage in said subject.

Conclusion
19.	In conclusion, claims 1-21 are pending in the application, and all claims are currently rejected. No claim is allowed.
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611